El Juez Asociado Señor Fuster Berlingeri
emitió la opinión de Tribunal.
Nos toca resolver si una parte interesada puede iniciar por su cuenta un procedimiento judicial para poner en vigor una orden válida emitida por el Departamento de Asuntos al Consumidor o si ello es prerrogativa exclusiva de ese departamento.
H-H
El 9 de octubre de 1990 Ludmilia Rivera Burgos, propie-taria del apartamento D-408 del Condominio Montebello de Trujillo Alto, presentó una querella ante el Departa-mento de Asuntos del Consumidor (D.A.Co.). Alegó que va-rios condominos habían alterado la fachada del edificio ilegalmente.
Para atender la aludida querella, D.A.Co. convocó a las partes a una vista administrativa que fue celebrada el 15 de febrero de 1991. Comparecieron a dicha vista la quere-llante, el vicepresidente de la junta de directores del con-dominio, acompañado por su abogado, el administrador del condominio y otro condomino. Abase de la prueba desfilada y de las estipulaciones acordadas, D.A.Co. determinó que varios titulares del condominio, por su cuenta, habían ins-talado puertas y ventanas exteriores diferentes a las origi-nales, habían cerrado balcones y habían ampliado áreas cerradas de los apartamentos, alterando así la fachada co-munal del edificio en violación al Art. 15(d) de la Ley de la Propiedad Horizontal, 31 L.P.R.A. sec. 1291m(d). D.A.Co. también determinó que la junta de directores del condomi-nio no había tomado acción alguna en relación con las al-teraciones aludidas, y que hizo caso omiso al deber que le *226fijaba el Art. 38-D(a) e (i) de dicha ley, 31 L.P.R..A. sec. 1293b-4(a) e (i), de proceder en contra de los condominos que habían alterado la fachada comunal ilegalmente.
El 25 de febrero de 1991 D.A.Co. emitió una resolución en la cual ordenó a la junta de directores del condominio que tomara todas las acciones legales necesarias para lo-grar que cesasen y se corrigiesen las alteraciones de fa-chada en cuestión. Además, D.A.Co. le impuso a la junta la obligación de notificar dicha resolución a todos los titulares del condominio. Le apercibió que, de no cumplir con lo or-denado, D.A.Co. podría imponerle una multa administra-tiva de hasta $10,000.
La resolución de D.A.Co. concluía con una advertencia de que las partes afectadas por ésta podían presentar re-consideración dentro del plazo de veinte (20) días, a partir de la fecha de notificación de dicha resolución, y les infor-maba los términos y procedimientos para la revisión judicial de la resolución.
Días más tarde, el 5 de marzo de 1991, el presidente de la junta de directores del condominio le escribió a los condominos. Les envió una copia de la resolución de D.A.Co.; les reiteró la obligación que existía de corregir las alteraciones ilegales de fachada; le notificó a cada condo-mino la alteración ilegal particular que había realizado, si alguna; les indicó que si estaban en desacuerdo con lo or-denado por D.A.Co. tenían veinte (20) días para presentar su reconsideración ante dicha agencia, y les citó a una asamblea extraordinaria de los condominos, el 13 de marzo de ese año, para allí determinar el término dentro del cual los condominos en cuestión debían corregir las alteraciones.
La asamblea extraordinaria de los condominos final-mente se celebró el 27 de marzo de 1991, luego de una segunda convocatoria. Allí, el representante legal del pre-sidente de la junta, que había asistido a la vista ante D.A.Co., contestó las preguntas de los condominos sobre la *227orden de dicho departamento y les reiteró su deber de cum-plir con la misma o solicitar su reconsideración.
El 29 de abril de 1991 el presidente de la junta de direc-tores le escribió a los dueños de apartamentos que habían realizado alteraciones ilegales y les solicitó que corrigiesen dichas alteraciones dentro de los noventa (90) días siguientes. También les reiteró su derecho de acudir a D.A.Co. para solicitar reconsideración si no estaban confor-mes con la orden de corregir las alteraciones. El 10 de junio de 1991, el presidente de la junta volvió a escribirle a los condominos en cuestión para reiterarles lo expresado en su carta anterior.
Finalmente, el 19 de agosto de 1991, el representante legal del presidente de la junta le escribió a los dueños de los apartamentos aludidos para notificarles que, si no co-rregían las alteraciones ilícitas durante los próximos se-senta (60) días, la junta habría de tomar los pasos necesa-rios para hacer cumplir lo ordenado por D.A.Co. Se les advertía, además, que serían responsables de los gastos en que incurriese la junta para hacer valer la orden de D.A.Co. Esta carta fue enviada certificada con acuse de recibo a veintidós (22) de los veinticuatro (24) condominos que habían realizado alteraciones en la fachada. Uno de éstos había corregido las alteraciones y otro había acudido a D.A.Co., por lo que no se les envió dicha carta.
A pesar de las gestiones realizadas por la junta de direc-tores, la gran mayoría de los condominos que habían rea-lizado alteraciones ilegales en la fachada hizo caso omiso de la orden de D.A.Co. y de los diversos requerimientos de la junta. Ello dio lugar a que el 16 de noviembre de 1991 la junta solicitase formalmente la intervención de D.A.Co. para que se pusiese en vigor la Orden de 25 de febrero. D.A.Co. nunca contestó dicha solicitud de intervención.
El 17 de octubre de 1992 la Junta de Directores del Con-dominio Montebello volvió a solicitar la intervención de D.A.Co. en este asunto. Para esta fecha dos (2) condominos *228habían hecho las reparaciones pertinentes y tres (3) ha-bían comparecido ante D.A.Co. Por eso se le solicitó a este departamento que instruyese a los otros diecinueve (19) condominos a cumplir con su orden.
D.A.Co. tampoco contestó esta segunda solicitud de in-tervención que le hizo la junta de directores del condominio. Sin embargo, en una comunicación dirigida a uno de los condominos que acudió a D.A.Co., el Secretario Auxiliar para Asuntos Legales de dicha agencia le informó a dicho condomino lo siguiente:
En su gestión para hacer cumplir la Orden [de D.A.Co. de 25 de febrero de 1991] la Junta de Directores no puede acudir al Departamento. Dicha gestión deberá hacerla ante el foro judicial. Anejo XVI, pág. 22.
En vista de la inacción por parte de D.A.Co., la junta de directores del condominio entabló una acción judicial para hacer cumplir su orden y el 17 de marzo de 1993 demandó en el Tribunal Superior, Sala de Carolina, a dos (2) de los titulares que no habían corregido su alteración a la fa-chada ni recurrido a D.A.Co. La junta solicitó en sus de-mandas que el tribunal ordenara a los demandados a co-rregir su alteración a la fachada y a restituirla a su estado original, más el pago de costas y honorarios de abogado.
Los demandados, por su parte, presentaron demanda contra tercero contra los miembros de la junta de directores. Alegaron que ésta había sido selectiva al de-mandar sólo a algunos de los condominos por las alteracio-nes a las fachadas y le imputaron otras actuaciones su-puestamente ilícitas.
Luego de varios trámites procesales, el tribunal de ins-tancia desestimó todas las referidas acciones por entender que carecía de jurisdicción para considerarlas. De esa de-terminación acudió ante nos la junta de directores me-diante petición de certiorari presentada el 22 de noviembre de 1993, en la cual se alegaba, en síntesis, que el foro a quo había errado al desestimar las dos (2) demandas originales *229por falta de jurisdicción. El 4 de febrero de 1994, mediante resolución, le concedimos término a la parte recurrida para que mostrara causa por la cual no se debía revocar la sen-tencia de instancia en cuanto a la desestimación de las dos (2) demandas originales. Dicha parte compareció el 8 de marzo de 1994.
II
La única cuestión ante nos es determinar si el tribunal de instancia tenía jurisdicción para atender la solicitud de la Junta de Directores del Condominio Montebello de que se le ordenase a los demandados a cumplir con la orden de D.A.Co. relativa a la alteración de la fachada realizada por éstos. Dicho tribunal decidió que no tenía tal jurisdicción, por entender que sólo D.A.Co. tiene autoridad para procu-rar que se ponga en vigor judicialmente una orden admi-nistrativa suya como la de marras. Determinó el foro de instancia que:
Cuando DACO ejerce su jurisdicción exclusiva sobre un asunto, emite una orden y ésta es incumplida, la parte interesada no puede iniciar un procedimiento separado ante el Tribunal Superior para requerir de éste que ponga en vigor la orden administrativa. Anejo I, pág. 6.
El tribunal sentenciador no fundamentó su novel dicta-men detalladamente o a fondo. Se limitó sólo a citar unas breves expresiones nuestras en D.A.Co. v. Alturas Fl. Dev. Corp. y otro, 132 D.P.R. 905 (1993), en la que señalamos de pasada que el trámite judicial mediante el cual D.A.Co. procura poner en vigor sus órdenes es parte integral del trámite ante dicha agencia que dio lugar a la orden admi-nistrativa que se desea hacer valer judicialmente. El foro de instancia supuso(1) que si D.A.Co. tenía jurisdicción pri-*230maria exclusiva para atender el problema sobre el condo-minio, también era exclusivamente suya la facultad de ha-cer valer judicialmente las órdenes administrativas resultantes, ello en vista de que uno y otro trámite son parte integral de un mismo procedimiento. Dicha suposi-ción, sin embargo, no es correcta. Veamos por qué.
t — I HH
Como se sabedlos foros judiciales de Puerto Rico son tribunales de jurisdicción general. Como tal tienen autoridad para entender en cualquier causa de acción que presente una controversia propia para adjudicación. Son fundamentalmente distintos de los tribunales de jurisdicción limitada, que sólo pueden conocer de asuntos que ex-presamente les sean conferidos por ley. Para privar a un tribunal de jurisdicción general de su autoridad para en-tender en algún asunto particular, es necesario que así se haya dispuesto expresamente en algún estatuto o que ello surja del mismo por implicación necesaria. Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980); Rosado v. Registrador, 71 D.P.R. 553 (1950); Oronoz v. Román, 26 D.P.R. 25 (1917); Antonetti et al. v. Foot et al., 16 D.P.R. 590 (1910); Coll et al. v. Rigo, 16 D.P.R. 319 (1910); Lowande v. García, 13 D.P.R. 271 (1907); 13 Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction, Sec. 3522, págs. 60-65 (2da ed. 1984). Véanse, también: Noriega v. Gobernador, 122 D.P.R. 650 (1988); Velez Ruiz v. E.L.A., 111 D.P.R. 752 (1981); Fine Art Wallpaper v. Wolff, 102 D.P.R 451 (1974).
Conforme al aludido principio general de derecho, *231el tribunal de instancia en el caso ante nos estaría impe-dido de ver la acción en cuestión por falta de jurisdicción únicamente si así ello se ha dispuesto claramente por ley. Un análisis cuidadoso de la legislación pertinente, sin embargo, revela que no existe tal impedimento. Ni la Ley Or-gánica del Departamento de Asuntos del Consumidor (Ley Orgánica de D.A.Co.), Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. see. 341 et seq.), que crea a D.A.Co. y define sus poderes y responsabilidades, ni la Ley de la Propiedad Horizontal, 31 L.P.R.A. see. 1291 et seq., que reglamenta lo pertinente a condominios, prohíben que la junta de direc-tores de un condominio pueda incoar una acción judicial para hacer valer una orden de D.A.Co., cuando dicha agen-cia ha declinado ponerla en vigor a través de los tribunales. Tampoco lo hace la Ley de Procedimiento Ad-ministrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq.
En efecto, las tres (3) leyes aludidas tienen disposiciones explícitas y detalladas relativas casi exclusivamente a la revisión judicial de las órdenes administrativas. Muy poco disponen, en particular, sobre la facultad especial de la agencia para hacer valer dichas órdenes judicialmente, y nada señalan o intiman sobre la exclusividad de tal facultad.(2) La Ley Orgánica de D.A.Co. sí tiene una disposición que autoriza al Secretario a recurrir al Tribunal Superior para solicitar que se ponga en vigor cualquier orden de cesar y desistir emitida por él o cualquier orden correctiva, 3 L.P.R.A. sec. 341Z(e), lo que evidentemente establece la autoridad para que D.A.Co. pueda procurar poner en vigor judicialmente órdenes ad-*232ministrativas como la de marras. Pero, por sus propios tér-minos, dicha disposición es de naturaleza potestativa y de ningún modo establece una función que tenga carácter exclusivo.
Por otro lado, debe notarse que la Ley de la Propiedad Horizontal le impone a la junta de directores de un condominio el deber especial de velar por que se cumplan las normas relativas a los elementos comunes generales del inmueble, y expresamente la autoriza a cumplir y a hacer cumplir las disposiciones de dicha ley y del reglamento del inmueble. 31 L.P.R.A. sec. 1293b-4(a) e (i). Tales disposiciones de dicha ley pueden razonablemente interpretarse como una autorización a recurrir a los tribunales en casos como el de autos. Ello es particularmente así en vista de que la Ley Orgánica de D.A.Co. le da la facultad a dicha agencia de imponer multas administrativas por violaciones a sus órdenes, y D.A.Co. había apercibido a la junta de directores en este caso de que, si no realizaban las gestiones necesarias para que se corrigiesen las alteraciones ilegales de fachada en cuestión, se le impondría a la junta una multa de hasta $10,000. La junta, pues, estaba sujeta a un mandato válido de D.A.Co., y como dicha agencia optó por no poner en vigor ella misma la orden de marras, la junta no tenía otra alternativa que acudir al foro judicial para así cumplir no sólo con el deber que le fijaba la Ley de la Propiedad Horizontal, sino también con la propia orden de D.A.Co. Si el foro judicial no estuviese disponible en casos como éste, evidentemente se frustrarían importantes políticas públicas como las contenidas en las dos (2) leyes aludidas. La implantación efectiva de esas políticas públicas, pues, milita en contra de suponer que el remedio judicial en cuestión está disponible exclusivamente para D.A.Co., particularmente cuando no hay nada en la legislación pertinente que permita concluir que se quiso restringir de tal forma la jurisdicción que de otro modo tendrían los tribunales para entender en este asunto.
*233IV
Es cierto, como resolvió el ilustrado tribunal de instancia, que en Puerto Rico existe la doctrina de la jurisdicción primaria exclusiva que reconoce que determinado organismo administrativo será el único con jurisdicción original para atender determinados asuntos. Los propósitos del legislador al conferir jurisdicción primaria exclusiva al organismo administrativo son bien conocidos. Se persigue suplir un procedimiento ágil y sencillo, poco costoso, que atienda el asunto sin el rigor procesal que generalmente ha caracterizado a los tribunales tradicionales. Otras veces, dicha jurisdicción responde al objetivo de ofrecer el beneficio de los más entendidos en las materias altamente técnicas que se discuten. Srio. D.A.C.O. v. J. Condominos C. Martí, 121 D.P.R. 807 (1988); Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398 (1980); Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834 (1978). Pero la doctrina de la jurisdicción primaria exclusiva se refiere únicamente a la cuestión de cuál foro tiene inicialmente la facultad para dilucidar la controversia en cuestión. P.R. Amer. Ins. Co. v. P.R. Park. System, 108 D.P.R. 106 (1978). Por sus propios términos, se trata de una doctrina que determina cuál es el foro apropiado para proceder primero. No es una doctrina que ex-cluya toda intervención judicial en una controversia.
En el caso ante nos, cuando se acudió al foro judicial ya la agencia administrativa había decidido inicialmente la controversia de marras. Ya había intervenido la agencia especializada y se había dilucidado expeditamente el asunto. Se habían cumplido ya, pues, con el tenor y los propósitos de la doctrina de la jurisdicción primaria exclusiva. No procedía, pues, invocar a ésta para denegar la acción judicial incoada. Dicha doctrina no tiene eficacia para privar al foro judicial de jurisdicción cuando lo que se solicita es precisamente hacer valer una orden administrativa. La referida doctrina sencillamente no *234viene al caso. P.R. Amer. Ins. Co. v. P.R. Park System, supra, pág. 111.
V
Para concluir nuestro análisis, es menester resaltar que en el pasado hemos sido muy cautelosos en relación a cues-tiones precisamente como la que tenemos ahora ante nos, acerca de la supuesta ausencia de jurisdicción de un tribunal respecto a un asunto por su tangencia con las funciones de un organismo administrativo. Hemos sido renuentes a aceptar la carencia de jurisdicción, excepto en aquellos ca-sos en los enales el legislador la ha decretado en un len-guage sin ambages. Tal ha sido nuestra posición en deci-siones relativamente recientes, tales como P.R. Amer. Ins. Co. v. P.R. Park. System, supra, y Ferretería Matos v. P.R. Tel. Co., supra.
Nuestra renuencia a determinar ausencia de jurisdicción en estos casos es una concomitancia obligada de nuestra concepción de que, de ordinario, los tribunales de justicia están llamados a resolver los casos y controversias que se presentan ante ellos, concepción que tiene su origen en la disposición constitucional que establece el poder judicial. Vélez Ruiz v. E.L.A., supra. Resolver de otra forma atentaría contra el esquema normativo básico que define el rol y las funciones de los tribunales de justicia en una sociedad como la nuestra.
VI
En resumen, pues, el tribunal de instancia tenía juris-dicción para atender las acciones presentadas por la parte demandante.(3)
*235En vista de ello, por las razones expuestas se dictará sentencia en conformidad, revocatoria de la del Tribunal Superior, Sala de Carolina, de 22 de octubre de 1993, en lo que se refiere a la desestimación de dichas acciones.
El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita.

 El caso D.A.Co. v. Alturas Fl. Dev. Corp. y otro, 132 D.P.R. 905 (1993), no era uno que tuviese nada que ver con la cuestión de jurisdicción primaria exclusiva de D.A.Co. Se trata esencialmente de un caso sobre la doctrina de descorrer el velo *230corporativo. Como el mismo se inició mediante una querella ante el Departamento de Asuntos del Consumidor (D.A.Co.), que luego dicha agencia intentó hacer valer ju-dicialmente, hicimos unas breves expresiones sobre la relación que existe entre un procedimiento y el otro. Nada de lo allí expresado, sin embargo, de modo alguno sostiene lo resuelto por el tribunal de instancia en este caso. No hay siquiera una alusión a ello. Por lo tanto, la determinación de instancia es pura suposición suya.


 La ausencia de una disposición expresa, dándole facultad exclusiva a la agencia para hacer valer sus órdenes judicialmente, es de por sí bastante indicativo de que dicha facultad no existe. En el derecho norteamericano, de donde hemos adoptado nuestro entramado de agencias administrativas, es claro que la cuestión de la exclusividad depende de que dicha facultad haya sido claramente concedida por estatuto. Véanse: Amalgamated Workers v. Edison Co., 309 U.S. 261 (1940); 2 Am. Juris. 2d Administrative Law Sec. 524, pág. 512 (1994).


 El planteamiento de los recurridos de que no se les dio la oportunidad de ser oídos ante D.A.Co. y que por ello se ha violado el debido proceso de ley, de ser válido, *235ha de atenderse en instancia. Es decir, en los procedimientos judiciales, para consi-derar y resolver la acción de la parte demandante, los demandados, si tienen derecho a ello, tendrán amplia oportunidad para ser oídos, presentar evidencia, tener acceso a la documentación que sea procedente y todos lo otros derechos que garantiza el debido proceso de ley. También tendrán la oportunidad de dilucidar si lo anterior subsana cualquier omisión lesiva de sus derechos en que haya incurrido D.A.Co., si alguna existiese.